PER CURIAM.
We have examined the record and briefs of counsel in this cause and heard oral argument at the bar of this court. From all these it appears that the chancellor below based his finding upon conflicting evidence, and following the rule so often enunciated that “the findings of a chancellor, based upon conflicting evidence will not be disturbed unless clearly shown to be erroneous,” and finding no reversible error in the record, we conclude that the cause should be, and it is, hereby affirmed.
Affirmed.
CARROLL, CHAS., C. J., and HORTON and PEARSON, JJ., concur.